Name: Commission Regulation (EC) No 1429/2004 of 9 August 2004 amending Regulation (EC) No 753/2002 laying down certain rules for applying Council Regulation (EC) No 1493/1999 as regards the description, designation, presentation and protection of certain wine sector products
 Type: Regulation
 Subject Matter: marketing;  Europe;  regions of EU Member States;  consumption;  European construction;  beverages and sugar;  agricultural activity
 Date Published: nan

 10.8.2004 EN Official Journal of the European Union L 263/11 COMMISSION REGULATION (EC) No 1429/2004 of 9 August 2004 amending Regulation (EC) No 753/2002 laying down certain rules for applying Council Regulation (EC) No 1493/1999 as regards the description, designation, presentation and protection of certain wine sector products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular Article 53 thereof, Whereas: (1) Certain amendments need to be made to Commission Regulation (EC) No 753/2002 (2) on account of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (hereinafter referred to as the new Member States) to the European Union. (2) With the Accession, it has become clear that the border of a wine-growing region is not necessarily within the border of one Member State and that traditional expressions can have a trans-border character. It is therefore necessary to modify the provision on traditional expressions in order to allow for the use under specific conditions of certain traditional expressions by two or more Member States. (3) Article 28 of Regulation (EC) No 753/2002 provides for rules specific to table wines with a geographical indication, and lists the traditional terms used in the different regions of the Member States to describe such wines. This list has to be adapted by the appropriate terms used by the new Member States. (4) The lists of the traditional specific terms and of the additional traditional terms have to be adapted by the appropriate terms used by the new Member States. (5) Annex II to Regulation (EC) No 753/2002 lists vine varieties and their synonyms that include a geographical indication and that may appear on the labelling of wines. This Annex has to be adapted by the appropriate terms that have been used by the new Member States at the date of application of this Regulation. (6) Regulation (EC) No 753/2002 should be amended accordingly. (7) For reasons of control and in order to provide for the application of the amendments to Regulation (EC) No 753/2002 as from the date of entry into force of the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, this Regulation should apply as from 1 May 2004. (8) In order to facilitate the transition from the wine labelling regime that existed in the new Member States before the accession to the Community rules on wine labelling, it is necessary to allow economic operators to use labels and pre-packaging material printed in conformity with the previous national provisions. (9) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 753/2002 is amended as follows: 1. in paragraph 5 of Article 24, the following subparagraph is added: A traditional term is deemed traditional in the official language of one Member State if it has been used in that official language and in a specified border region of the neighbouring Member State(s) for wines elaborated under the same conditions provided that such a term fulfils the criteria in points (a) to (d) in one of these Member States and both Member States mutually agree to define, use and protect such a term.; 2. in the first paragraph of Article 28 the following indents are added after the eighth indent:  zemskÃ © vÃ ­no  in the case of table wines originating in the Czech Republic,  Ã Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã ¿Ã ¯Ã ½Ã ¿Ã   in the case of table wines originating in Cyprus,  tÃ ¡jbor  in the case of table wines originating in Hungary,  Inbid ta lokalita tradizzjonali (I.L.T.)  in the case of table wines originating in Malta,  deÃ ¾elno vino s priznano geografsko oznako  or deÃ ¾elno vino PGO  in the case of table wines originating in Slovenia,; 3. Article 29 is amended as follows: (a) in paragraph 1, the following points are added to paragraph 1: (k) Czech Republic:  jakostnÃ ­ vÃ ­no , jakostnÃ ­ vÃ ­no odrÃ ¯dovÃ © , jakostnÃ ­ vÃ ­no znÃ ¡mkovÃ © ,  jakostnÃ ­ vÃ ­no s pÃ Ã ­vlastkem  or vÃ ­no s pÃ Ã ­vlastkem , together with one of the following indications: kabinetnÃ ­ vÃ ­no , pozdnÃ ­ sbÃ r , vÃ ½bÃ r z hroznÃ ¯ , vÃ ½bÃ r z bobulÃ ­ , vÃ ½bÃ r z cibÃ ©b , ledovÃ © vÃ ­no , slÃ ¡movÃ © vÃ ­no ,  jakostnÃ ­ likÃ ©rovÃ © vÃ ­no ,  jakostnÃ ­ perlivÃ © vÃ ­no ,  vÃ ­no originÃ ¡lnÃ ­ certifikace , V.O.C , VOC ; (l) Cyprus:  Ã Ã Ã Ã  (Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã »Ã µÃ ³Ã Ã Ã ¼Ã µÃ ½Ã ·Ã  Ã Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ±Ã  Ã Ã Ã ¿Ã ­Ã »Ã µÃ Ã Ã ·Ã ),  Ã ¿Ã ¯Ã ½Ã ¿Ã  Ã ³Ã »Ã Ã ºÃ Ã  Ã Ã Ã Ã ¹Ã ºÃ Ã  ; (m) Hungary:  minÃ sÃ ©gi bor ,  kÃ ¼lÃ ¶nleges minÃ sÃ ©gÃ ± bor ,  fordÃ ­tÃ ¡s ,  mÃ ¡slÃ ¡s   szamorodni ,  aszÃ º ¦ puttonyos , completed by the numbers 3-6,  aszÃ ºeszencia ,  eszencia ,  vÃ ©dett eredetÃ ± bor ; (n) Malta:  Denominazzjoni ta Origini Kontrollata (D.O.K.) ; (o) Slovenia:  kakovostno vino z zaÃ ¡Ã itenim geografskim poreklom  or kakovostno vino ZGP ; these terms may be followed by the expression mlado vino ,  priznano tradicionalno poimenovanje , vino PTP ,  vrhunsko vino z zaÃ ¡Ã itenim geografskim poreklom  or vrhunsko vino ZGP ; this term may be accompanied by pozna trgatev , izbor , jagodni izbor , suhi jagodni izbor , ledeno vino , arhivsko vino , arhiva  or starano vino , slamno vino ; (p) Slovakia: names accompanying the indication of origin of the wine:  akostnÃ © vÃ ­no ,  vÃ ­no s prÃ ­vlastkom  plus kabinetnÃ © , neskorÃ ½ zber , vÃ ½ber z hrozna , bobuÃ ¾ovÃ ½ vÃ ½ber , hrozienkovÃ ½ vÃ ½ber , Ã ¾adovÃ ½ zber , as well as the following expressions:  esencia,  forditÃ ¡Ã ¡,  mÃ ¡Ã ¡lÃ ¡Ã ¡,  samorodnÃ ©,  vÃ ½berovÃ ¡ esencia,  vÃ ½ber ¦ putÃ ovÃ ½ , completed by the numbers 3-6.; (b) in paragraph 2, the following points are added: (h) Czech Republic:  jakostnÃ ­ Ã ¡umivÃ © vÃ ­no stanovenÃ © oblasti ,  aromatickÃ © jakostnÃ ­ Ã ¡umivÃ © vÃ ­no stanovenÃ © oblasti / aromatickÃ ½ sekt s.o. ; (i) Malta:  Denominazzjoni ta Origini Kontrollata (D.O.K.) ; (j) Slovenia:  kakovostno peneÃ e vino z zaÃ ¡Ã itenim geografskim poreklom  or kakovostno peneÃ e vino ZGP ,  vrhunsko peneÃ e vino z zaÃ ¡Ã itenim geografskim poreklom  or vrhunsko peneÃ e vino ZGP ,  penina,  kakovostno peneÃ e vino.  ; 4. in Article 30, the following point (f) is added: (f) Cyprus  Ã Ã ¿Ã Ã ¼Ã ±Ã ½Ã ´Ã ±Ã Ã ¯Ã ±  (Commandaria). ; 5. Annex II is replaced by Annex I to this Regulation; 6. Annex III is amended in accordance with Annex II to this Regulation. Article 2 In the case of Slovenia, products covered by this Regulation, the description and presentation in Slovenian of which conformed to the provisions applicable in Slovenia before its accession to the Community on 1 May 2004 and were put into circulation before the accession but do not conform to this Regulation, may be held for sale and exported until stocks are exhausted, however, by the latest on 30 April 2006 and in case of the vintage year 2003, on 30 April 2007. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 May 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 August 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by the Act of Accession of 2003. (2) OJ L 118, 4.5.2002, p. 1. Regulation as last amended by Regulation (EC) No 908/2004 (OJ L 163, 30.4.2004, p. 56). ANNEX I ANNEX II List of vine varieties and their synonyms that include a geographical indication (1) and that may appear on the labelling of wines in accordance with Article 19(2) (2) Variety name or its synonyms Countries that may use the variety name or one of its synonyms (3) 1 Agiorgitiko Greece o 2 Aglianico Italy o, Greece o, Malta o 3 Aglianicone Italy o 4 Alicante Bouschet Greece o, Italy o, Portugal o, Algeria o, Tunisia o, United States o, Cyprus o NB: The name Alicante  may not be used on its own to designate wine (except for Italy) 5 Alicante Branco Portugal o 6 Alicante Henri Bouschet France o, Serbia and Montenegro (8) 7 Alicante Italy o 8 Alikant Buse Serbia and Montenegro (6) 9 Auxerrois South Africa o, Australia o, Canada o, Switzerland o, Belgium o, Germany o, France o, Luxembourg o, Netherlands o, United Kingdom o 11 Barbera Bianca Italy o 12 Barbera South Africa o, Argentina o, Australia o, Croatia o, Mexico o, Slovenia o, Uruguay o, United States o, Greece o, Italy o, Malta o 13 Barbera Sarda Italy o 14 Blauburgunder The former Yugoslav Republic of Macedonia (18-28-97), Austria (15-18), Canada (18-97), Chile (18-97), Italy 15 Blauer Burgunder Austria (14-18), Serbia and Montenegro (25-97), Switzerland 16 Blauer FrÃ ¼hburgunder Germany (51) 18 Blauer SpÃ ¤tburgunder Germany (97), The former Yugoslav Republic of Macedonia (14-28-97), Austria (14-15), Bulgaria (96), Canada (14-97), Chile (14-97), Romania (97), Italy (14-97) 19 BlaufrÃ ¤nkisch Czech Republic (50), Austriao, Germany, Slovenia (Modra frankinja, Frankinja) 20 Borba Spain o 21 Bosco Italy o 22 BragÃ £o Portugal o 22a Budai Hungary o 23 Burgundac beli Serbia and Montenegro (121) 24 Burgundac Crni Croatiao 25 Burgundac crni Serbia and Montenegro (15-99) 26 Burgundac sivi Croatiao, Serbia and Montenegro o 27 Burgundec bel The former Yugoslav Republic of Macedonia o 28 Burgundec crn The former Yugoslav Republic of Macedonia (14-18-97) 29 Burgundec siv The former Yugoslav Republic of Macedonia o 29a Cabernet Moravia Czech Republic o 30 Calabrese Italy (75) 31 CampanÃ ¡rio Portugal o 32 Canari Argentina o 33 Carignan Blanc France o 34 Carignan South Africa o, Argentina o, Australia (36), Chile (36), Croatia o, Israel o, Morocco o, New Zealand o, Tunisia o, Greece o, France o, Portugal o, Malta o 35 Carignan Noir Cyprus o 36 Carignane Australia (34), Chile (34), Mexico, Turkey, United States 37 Carignano Italy o 38 Chardonnay South Africa o, Argentina (79), Australia (79), Bulgaria o, Canada (79), Switzerland o, Chile (79), Czech Republic o, Croatia o, Hungary (39), India, Israel o, Moldavia o, Mexico (79), New Zealand (79), Romania o, Russia o, San Marino o, Slovakia o, Slovenia o, Tunisia o, United States (79), Uruguay o, Serbia and Montenegro (Sardone), Zimbabwe o, Germany o, France, Greece (79), Italy (79), Luxembourg o (79), Netherlands (79), United Kingdom, Spain, Portugal, Austria o, Belgium (79), Cyprus o, Malta o 39 Chardonnay Blanc The former Yugoslav Republic of Macedonia (Sardone), Hungary (38) 40 Chardonnay MusquÃ © Canada o 41 Chelva Spaino 42 Corinto Nero Italy o 43 Cserszegi fÃ ±szeres Hungary o 44 DÃ vÃ ­n Czech Republic o 45 DevÃ ­n Slovakia 45a Duna gyÃ ¶ngye Hungary o 45b Dunaj Slovakia 46 Durasa Italy o 47 Early Burgundy United States o 48 FehÃ ©r Burgundi Hungary (118) 49 Findling Germany o, United Kingdomo 50 Frankovka Czech Republic (19), Slovakia (50a) 50a Frankovka modrÃ ¡ Slovakia (50) 51 FrÃ ¼hburgunder Germany (16), Netherlands o 51a Girgenti Malta (51c) 51b Ghirgentina Malta (51c) 51c Girgentina Malta (51a, b) 52 Graciosa Portugal o 53 Grauburgunder Germany, Bulgaria, Hungaryo, Romania (54) 54 Grauer Burgunder Canada, Romania (53), Germany, Austria 55 Grossburgunder Romania (17) (63) (Kekfrankos) 56 Iona United States o 57 Kanzler United Kingdom o, Germanyo 58 Kardinal Germany o, Bulgaria o 59 KÃ ©kfrankos Hungary (74) 60 Kisburgundi kÃ ©k Hungary (97) 61 Korinthiaki Greece o 62 Leira Portugal o 64 Limnio Greece o 65 Maceratino Italy o 65a MalvasÃ ­a Riojana Spain (99) 65b Maratheftiko (Ã Ã ±Ã Ã ±Ã ¸Ã µÃ Ã Ã ¹Ã ºÃ ¿) Cyprus 65c MÃ ¡trai muskotÃ ¡ly Hungary o 65d Medina Hungary o 66 Monemvasia Greece (Monovasia) 67 Montepulciano Italy o 67a Moravia Spain o 68 Moslavac The former Yugoslav Republic of Macedonia (70), Serbia and Montenegro o 70 Mozler The former Yugoslav Republic of Macedonia (68) (Sipon) 71 MouratÃ ³n Spain o 72 MÃ ¼ller-Thurgau South Africa o, Austria o, Germany, Canada, Croatiao, Hungary o, Serbia and Montenegroo, Czech Republic o, Slovakia o, Sloveniao, Switzerland o, Luxembourg, Netherlands o, Italy o, Belgium o, Franceo, United Kingdom, Australia o, Bulgaria o, United States o, New Zealand o, Portugal 73 MuÃ ¡kÃ ¡t moravskÃ ½ Czech Republic o, Slovakia 74 Nagyburgundi Hungary (59) 75 Nero dAvola Italy (30) 76 Olivella nera Italy o 77 Orange Muscat Australia o, United States o 77a PÃ ¡lava Czech Republic, Slovakia 78 Pau Ferro Portugal o 79 Pinot Chardonnay Argentina (38), Australia (38), Canada (38), Chile (38), Mexico (38), New Zealand (38), United States (38), Turkey o, Belgium (38), Greece (38), Netherlands, Italy (38) 79a PÃ ¶lÃ ¶skei muskotÃ ¡ly Hungary o 80 Portoghese Italy o 81 Pozsonyi Hungary (82) 82 Pozsonyi FehÃ ©r Hungary (81) 82a Radgonska ranina Slovenia o 83 Rajnai rizling Hungary (86) 84 Rajnski rizling Serbia and Montenegro (85-88-91) 85 Renski rizling Serbia and Montenegro (84-89-92), Slovenia (86) 86 Rheinriesling Bulgariao, Austria, Germany (88), Hungary (83), Czech Republic (94), Italy (88), Greece, Portugal, Slovenia (85) 87 Rhine Riesling South Africao, Australiao, Chile (89), Moldaviao, New Zealando, Cyprus 88 Riesling renano Germany (86), Serbia and Montenegro (84-86-91), Italy (86) 89 Riesling Renano Chile (87), Malta o 90 RiminÃ ¨se France o 91 Rizling rajnski Serbia and Montenegro (84-85-88) 92 Rizling Rajnski The former Yugoslav Republic of Macedonia o, Croatia o 93 Rizling rÃ ½nsky Slovakia o 94 Ryzlink rÃ ½nskÃ ½ Czech Republic (86) 95 Santareno Portugal o 96 Sciaccarello France o 97 SpÃ ¤tburgunder The former Yugoslav Republic of Macedonia (14-18-28), Serbia and Montenegro (16-25), Bulgaria (19), Canada (14-18), Chile, Hungary (60), Moldaviao, Romania (18), Italy, United Kingdom, Germany (18) 98 Ã tajerska Belina Croatiao, Sloveniao 99 Subirat Spain (65a) 100 Terrantez do Pico Portugalo 101 Tintilla de Rota Spaino 102 Tinto de PegÃ µes Portugalo 103 Tocai friulano Italy (104) NB: The name Tocai friulano  may be used exclusively for quality wines psr originating in the regions of Veneto and Friuli during a transitional period until 31 March 2007. 104 Tocai Italico Italy (103) NB: The synonym Tocai italico  may be used exclusively for quality wines psr originating in the regions of Veneto and Friuli during a transitional period until 31 March 2007. 105 Tokay Pinot gris France NB: The synonym Tokay Pinot gris  may be used exclusively for quality wines psr originating in the departments of Bas-Rhin and Haut-Rhin during a transitional period until 31 March 2007. 106 TorrontÃ ©s riojano Argentina o 107 Trebbiano South Africao, Argentinao, Australia o, Canada o, Cypruso, Croatia o, Uruguay o, United States, Israel, Italy, Malta 108 Trebbiano Giallo Italy o 109 Trigueira Portugal 110 Verdea Italy o 111 Verdeca Italy 112 Verdelho South Africa o, Argentina, Australia, New Zealand, United States, Portugal 113 Verdelho Roxo Portugal o 114 Verdelho Tinto Portugal o 115 Verdello Italy o 116 Verdese Italy o 117 Verdejo Spain 118 WeiÃ burgunder South Africa (120)o, Canada, Chile (119), Hungary (48), Germany (119, 120), Austria (119), United Kingdomo, Italy 119 WeiÃ er Burgunder Germany (118, 120), Austria (118), Chile (118), Switzerland, Italy 120 Weissburgunder South Africa (118), Germany (118, 119), United Kingdom, Italy 121 Weisser Burgunder Serbia and Montenegro (23) 122 ZalagyÃ ¶ngye Hungary o (1) These variety names and their synonyms correspond, in full or in part, either in translation or in the form of an adjective, to geographical indications used to describe a wine. (2) Legend:  : terms or figures in brackets : reference to the synonym for the variety  : o  : no synonym  : terms or figures in bold : column 2: name of vine variety column 3: country where the name corresponds to a variety and reference to the variety.  : terms or figures not in bold : column 2: name of the synonym of a vine variety column 3: name of country using the synonym of a vine variety. (3) For the states concerned, the derogations provided for in this Annex are authorised only in the case of wines bearing a geographical indication produced in the administrative units in which the production of the varieties concerned is authorised at the time this Regulation enters into force and in accordance with the conditions laid down by the states concerned for the production and presentation of those wines. ANNEX II In Annex III to Regulation (EC) No 753/2002, the following text is added: Traditional term Wines concerned Product categories Language Date added to Annex III Third country concerned CZECH REPUBLIC Traditional specific terms referred to in Article 29 pozdnÃ ­ sbÃ r All Quality wine psr Czech Additional traditional terms archivnÃ ­ vÃ ­no All Quality wine psr Czech panenskÃ © vÃ ­no All Quality wine psr Czech CYPRUS Traditional specific terms referred to in Article 29 Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã »Ã µÃ ³Ã Ã Ã ¼Ã µÃ ½Ã ·Ã  Ã Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ±Ã  Ã Ã Ã ¿Ã ­Ã »Ã µÃ Ã Ã ·Ã  All Quality wine psr Greek Terms referred to in Article 28 Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  All Table wine with GI Greek Additional traditional terms Ã Ã ¿Ã ½Ã ±Ã Ã Ã ®Ã Ã ¹ (Monastiri) All Quality wine psr and table wine with GI Greek Ã Ã Ã ®Ã ¼Ã ± (Ktima) All Quality wine psr and table wine with GI Greek HUNGARY Traditional specific terms referred to in Article 29 minÃ sÃ ©gi bor All Quality wine psr Hungarian kÃ ¼lÃ ¶nleges minÃ sÃ ©gÃ ± bor All Quality wine psr Hungarian fordÃ ­tÃ ¡s Tokaj Quality wine psr Hungarian mÃ ¡slÃ ¡s Tokaj Quality wine psr Hungarian szamorodni Tokaj Quality wine psr Hungarian aszÃ º ¦ puttonyos , completed by the numbers 3-6 Tokaj Quality wine psr Hungarian aszÃ ºeszencia Tokaj Quality wine psr Hungarian eszencia Tokaj Quality wine psr Hungarian Terms referred to in Article 28 tÃ ¡jbor All Table wine with GI Hungarian Additional traditional terms bikavÃ ©r Eger, SzekszÃ ¡rd Quality wine psr Hungarian kÃ ©sÃ i szÃ ¼retelÃ ©sÃ ± bor All Quality wine psr Hungarian vÃ ¡logatott szÃ ¼retelÃ ©sÃ ± bor All Quality wine psr Hungarian muzeÃ ¡lis bor All Quality wine psr Hungarian siller All Table wine with GI, and quality wine psr Hungarian SLOVAKIA Traditional specific terms referred to in Article 29 forditÃ ¡Ã ¡ Tokaj Quality wine psr Slovak mÃ ¡Ã ¡lÃ ¡Ã ¡ Tokaj Quality wine psr Slovak samorodnÃ © Tokaj Quality wine psr Slovak vÃ ½ber ¦ putÃ ovÃ ½ , completed by the numbers 3-6 Tokaj Quality wine psr Slovak vÃ ½berovÃ ¡ esencia Tokaj Quality wine psr Slovak esencia Tokaj Quality wine psr Slovak SLOVENIA Traditional specific terms referred to in Article 29 Penina All Quality sparkling wine psr Slovenian Additional traditional terms pozna trgatev All Quality wine psr Slovenian izbor All Quality wine psr Slovenian jagodni izbor All Quality wine psr Slovenian suhi jagodni izbor All Quality wine psr Slovenian ledeno vino All Quality wine psr Slovenian arhivsko vino All Quality wine psr Slovenian mlado vino All Quality wine psr Slovenian CviÃ ek Dolenjska Quality wine psr Slovenian Teran Kras Quality wine psr Slovenian